Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/2/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10754867 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
Prior rejections under 35 USC 112(d) of claim 19 is withdrawn in view of applicant’s amendment cancelling claim 19.  

Allowable Subject Matter
Claims 1-8, 10, 11-18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…update, in near real time, the information stored in the big data repository into an updated data set based on at least one change in data identified at a data source of a plurality of data sources, wherein the plurality of data sources comprises a social media network;  
transform the information received from the big data repository into a predictive graph data set based on a predictive model, wherein the predictive model comprises one of a static model or a dynamic model; 
predict, based on the update to the data stored in the big data repository, at least a first semantic relationship between at least two objects of the updated data set using the predictive model, wherein the predictive graph data set comprises a vertices table and an edge table and wherein each edge stored in edge table represents a semantic relationship between two vertices; …” , in combination with the other claimed limitations.   

With respect to independent claim 11, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“….updated in near real time; 
update, the information stored in the big data repository into an updated data set based on at least one change in data identified at a data source of a plurality of data sources, wherein the plurality of data sources comprises a social media network; 
transform the information received from the big data repository into a predictive graph data set based on a predictive model, wherein the predictive model comprises one of a static model or a dynamic model; 
predict, based on the update to the data stored in the big data repository, at least a first semantic relationship between at least two objects of the updated data set using the predictive model; 
store the predictive graph data set to a visualization data repository, wherein the predictive graph data set comprises a vertices table and an edge table and wherein each edge stored in the edge table represents a semantic relationship between two vertices;…” , in combination with the other claimed limitations.   
Dependent claims 2-8, 10, 12-18, 20 are allowed for being dependent to an already allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The closest references currently found were already listed in the IDS.  References of note are below:
US. Patent Application Publication 20140279794 by Aliferis discloses a big data store storing objects for predictive modeling and one or more model functions.  A processing device applies the model function to the objects to generate a ranking / score which is outputted.  Fig. 2 shows how a user is able to navigate thresholds in order to utilize a predictive model.  Consumers of the model information need assistance to navigate through results, see abstract; and fig. 2 demonstrates one such navigator. Alifers essentially provides for storage/gather of data, utilizing a predictive model to the data, and presenting the modeled data to the user.   Aliferis does not provide  “…update, in near real time, the information stored in the big data repository into an updated data set based on at least one change in data identified at a data source of a plurality of data sources, wherein the plurality of data sources comprises a social media network;  transform the information received from the big data repository into a predictive graph data set based on a predictive model, wherein the predictive model comprises one of a static model or a dynamic model; predict, based on the update to the data stored in the big data repository, at least a first semantic relationship between at least two objects of the updated data set using the predictive model, wherein the predictive graph data set comprises a vertices table and an edge table and wherein each edge stored in edge table represents a semantic relationship between two vertices; …” in claim 1 and “…updated in near real time; update, the data stored in the big data repository into an updated data set based on at least one change in data identified at a data source of a plurality of data sources, wherein the plurality of data sources comprises a social media network; transform the information received from the big data repository into a predictive graph data set based on a predictive model, wherein the predictive model comprises one of a static model or a dynamic model; predict, based on the update to the data stored in the big data repository, at least a first semantic relationship between at least two objects of the updated data set using the predictive model; store the predictive graph data set to a visualization data repository, wherein the predictive graph data set comprises a vertices table and an edge table and wherein each edge stored in edge table represents a semantic relationship between two vertices;..” in claim 11.

“A Novel Approach to Predictive Graphs using Big Data” by Ragavan et. al. (hereafter Ragavan) discloses graph based prediction method using data in the form of a big table to express the predictive model and the tuple in the big table, see page 125.  Essentially, applying new data update to an existing data point in the graph such as a vertex or edge, wherein vertex tables and edge tables are also disclosed in fig. 4, it is then able to predict the corresponding change in the model output variable on any vertex (or edge) in the graph.  Thus combining predictive analytics models (machine learning) with data updates at either graph vertices or edges, the method can propagate data updates in near real time to the predictive graph.  See Abstract.  However, the current application claims priority to US Patent 10754867; and the application and patent, have the exact same figures that provide support for the limitations being claimed in the application, Ragavan is a reference that falls under the 102(B)(1) exception. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL PHAM/            Primary Examiner, Art Unit 2167